—Order, Supreme Court, Bronx County (Anita Florio, J.) entered May 4, 1993, which granted defen*16dant’s motion for change of venue from Bronx County to Suffolk County, unanimously affirmed, without costs.
The IAS Court did not abuse its discretion in granting defendant’s motion. Plaintiff’s brief sojourns to the Bronx did not establish her residency there for venue purposes (see, Katz v Siroty, 62 AD2d 1011; Siegfried v Siegfried, 92 AD2d 916). Concur — Murphy, P. J., Sullivan, Kupferman, Asch and Kassal, JJ.